DETAILED ACTION
	This office action is in response to the continuation (CON) application filed on April 3, 2022.  Claims 1-18 are pending (claims 1 and 13 are in independent form). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (some claims from parent application are not currently pending), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.

Specification
The abstract of the disclosure is objected to because this abstract should read akin to the claims 1 and/or 18.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: in para [0018], the typo “mili-Kelvins” exists.  Appropriate correction is required.

Claim Objections
Claims 1, 8, 13, 16, and 18 are objected to because of the following informalities: Regarding claims 1 and 18, there is no closing period (“ . “) in either claim.  Regarding claim 8, this claim should depend from “claim 7” (and not “claim 6”) because the feature of “the lower sideband” is found in claim 7 and not claim 6.  If claim 8 is corrected, then further claim 10 need not be addressed.  Regarding claim 13, the phrase “generates photons” should read “generates optical photons” for consistency with the rest of claim 13.  Regarding claim 16, this claim is drafted awkwardly, and in particular “wherein the graphene structure generates a lower sideband is generated”, which is redundant for the “generates” feature.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 13-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13-15 of prior U.S. Patent No. 11,294,259 B2.  This is a statutory double patenting rejection.  Claim 13 of the current application is literally verbatim to allowed claim 13 of the ‘259 parent patent, while dependent claims 14-15 of the current application recite the exact same limitations of allowed claims 14-15 of the ‘259 parent patent.  Note that “particular capacitance” of current claim 15 relates exactly to the formula from the capacitance of claim 15 of ‘259.  Claims 13-15 must be formally canceled because a statutory double patenting rejected may not be obviated by the filing of a terminal disclaimer.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1-12 of U.S. Patent No. 11,294,259 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because current independent claim 1 is anticipated by the allowed limitations of independent claim 1 in the parent ‘259 patent (note that current claim 13 is also found as anticipated by claim 1 of ‘259; however claim 13 is already rejected under a statutory double patenting (see above)).  Currently pending dependent claims 2-12 and 16-18 are either found expressly in dependent claims of ‘259, or are found as reasonably obvious modifications of the parent patent (to one having ordinary skill in the art at the time of the effective filing date of the current application).  Each claimed feature is expressly found (or obvious) by the claims 2-12, it being irrelevant if additional features are found in the ‘259 patent claims.  Regarding dependent claims 2-3, see claim 2 of ‘259.  Regarding dependent claim 4, see claim 3 of ‘259.  Regarding dependent claim 5, see claim 4 of ‘259.  Regarding dependent claim 6, see claim 5 of ‘259.  Regarding dependent claims 7-9, see claims 6-8 of ‘259.  Regarding dependent claim 10, see claim 9 of ‘259.  Regarding dependent claim 11, see claim 11 of ‘259.  Regarding dependent claim 12, see claim 12 of ‘259.  Regarding dependent claim 16, see claim 6 of ‘259.  Regarding dependent claim 17, see claim 8 of ‘259.  Regarding dependent claim 18, the feature of “low noise” is implied by the terms of dependent claims 6-9 from the sidebands (lower and/or upper), and thus would have been obvious to normally skilled artisan at the time of the effective filing. KSR.  Applicant may file a timely terminal disclaimer to the ‘259 parent patent, because the claims 1-12 are not identical to those allowed (as being a device and not method of same).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Conclusion
The prior art made of record is considered pertinent to applicant's disclosure: PTO-892 form references A-F:

-References A-B are the parent patents ‘259 and ‘048.
-References C and F to Torres and Kaminer are pertinent to the claims of the twice removed parent ‘048 application file before the amendment (original claims 4-13).
-Reference D to Avouris is pertinent to generating THz EM waves using graphene on a substrate.
-Reference E to Vermeullen is pertinent to a system having nonlinear optical mixing and using graphene as a selectable material therefor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 17, 2022